 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GRACE A. ALBANESE,                                        Case No.: 2:21-cv-01049-APG-DJA

 4          Plaintiff                                         Order Accepting Report and
                                                          Recommendation and Dismissing Case
 5 v.
                                                                       [ECF Nos. 1, 3]
 6 HOMELAND SECURITY OF U.S.,

 7          Defendant

 8         On June 8, 2021, Magistrate Judge Albregts recommended that I dismiss plaintiff Grace

 9 Albanese’s complaint because she has previously been found to be a vexatious litigant but she

10 failed to obtain leave from the Chief Judge of this court before commencing this case. ECF No.

11 3. Albanese did not object. Thus, I am not obligated to conduct a de novo review of the report

12 and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 3) is accepted, plaintiff’s complaint (ECF No. 1-2) is DISMISSED without prejudice

19 to plaintiff filing a complaint in a new action if she first obtains leave to do so from the Chief

20 Judge of this court, and plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

21 DENIED as moot. The clerk of court is instructed to close this case.

22         DATED this 6th day of June, 2021.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
